THE Chief Juftice, addressing the whole Court, said, —
Gentlemen:
There not being a Quorum of the Court without me, I am obliged to appear. Some Apology is necessary for my Dress — indeed I had no other. Destitute of Everything—no other Shirt—no other Garment, but what I have on. — And not one in *172my whole Family in a better Situation than myself. The Distress of a whole Family around me, young and tender Infants hanging about me, are infinitely more insupportable than what I feel for myself; though I am obliged to borrow Part of this Cloathing.
1765.
Sensible that I am innocent, that all the Charges against me are false, I cannot help feeling: — And, though I am not obliged to give an Answer to all the Questions that may be put me by every lawless Person—yet I call GOD to witness,—and I would not for a thousand Worlds call my Maker to witness to a Falsehood, — I say, I call my Maker to witness, that I never, in New England or Old, in Great Britain or America, neither directly nor indirectly, was aiding, assisting or supporting, or in the leash promoting or incouraging what is commonly called the Stamp Act; but, on the contrary, did all in my Power, and strove as much as in me lay, to prevent it. — This is not declared through Timidity, for I have Nothing to fear. — They can only take away my Life, which is of but little Value when deprived of all its Comforts, all that is dear to me, and nothing surrounding me, but the moil piercing Distress.
I hope the Eyes of the People will be opened, that they will see how easy it is for some designing wicked Man to spread false Reports, raise Suspicions and Jealousies in the Minds of the Populace, and inrage them against the Innocent — but, if guilty, this is not the Way to proceed — the Laws of our Country are open to punish those who have *173offended. — This destroying all Peace and Order of the Community — all will feel its Effects. — And I hope all will see how easily the People may be deluded, inflamed, and carried away with Madness against an innocent Man —
I pray GOD give us better Hearts!
The Court was then adjourned on Account of the riotous Diforders of the preceding Night and universal Confusion of the Town, to the 15th of October following.
Learn Wisdom from the present Times! Oh, ye Sons of Ambition! beware left a Thirst of Power prompt you to inslave your Country. Oh ye Sons of Avarice! beware left the Thirst of Gold excite you to inslave your native Country. Oh ye Sons of Popularity! beware left a Thirst of Applause move you groundlessly to inflame the Minds of the People. — For the End of Slavery is Misery to the World, your Country, Fellow-Citizens and Children, — the End of popular Rage, Destruction, Desolation and Ruin.
Who, that fees the Fury and Instability of the Populace, but would feek Protection under the Arm of Power? Who that beholds the Fyranny and Oppression of arbitrary Power, but would lose his Life in Defence of his Liberty? Who, that marks the riotous Tumult, Confusion and Uproar of a democratic — the Slavery and Distress of a despotic State, the infinite Miseries attendant on both, but *174would fly for Refuge from the mad Rage of the one and oppressive Power of the other, to that best Asylum, that Glorious Medium, the BRITISH CONSTITUTION! Happy People! who enjoy this blessed Constitution. Happy! thrice happy People! if ye preserve it inviolate. May ye never lose it through a licentious Abuse. of your invaluable Rights and Blood-purchased Liberties! May ye never forseit it by a tame and infamous Submission to the Yoke of Slavery and lawleis Despotism.
“ Remember, O, my Friends, the Laws, the Rights,
“ The generous Plan of Power, delivered down
“ From Age to Age by your renown’d Forefathers;
“ So dearly bought, the Price of so much Blood :
“ O, let it never perish in your Hands,
“ But piously transmit it to your Children.
“ Do thou, great Liberty, inspire our Souls,
“ And make our Lives in thy Possession happy,
“ Or our Death glorious in thy just Defence.” (1)

(1) Addison— Cato, Act IV. Sc. 5.